t c summary opinion united_states tax_court patrick m shannon petitioner v commissioner of internal revenue respondent docket no 9574-05s filed date patrick m shannon pro_se lisa k hunter for respondent chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion and was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so 2all section references are to the internal_revenue_code in continued the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in bellevue nebraska at the time he filed the petition in this case petitioner did not timely file a federal_income_tax tax_return return for his taxable_year on or about date respondent prepared a substitute for return for that year on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year notice_of_deficiency which he received in that notice respondent determined a deficiency in and additions under sec_6651 sec_6651 and sec_6654 to petitioner’s tax for that year in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure continued effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 3with respect to the addition_to_tax under sec_6651 respondent determined in the notice_of_deficiency that if petitioner did not pay the balance of the tax owed within the time prescribed by law a penalty of of the tax due is added for each month the tax remains unpaid not to exceed a total of of the unpaid amount petitioner did not file a petition in the court with respect to the notice_of_deficiency on date respondent assessed with respect to petitioner’s taxable_year the tax of dollar_figure and additions to tax under sec_6651 sec_6651 and sec_6654 of dollar_figure dollar_figure and dollar_figure respectively that respondent determined in the notice_of_deficiency as well as interest as provided by law on such assessed amounts and abated certain of such assessed amounts we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid notice_of_deficiency liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid notice_of_deficiency liability around date petitioner’s return preparer sent respondent form_1040 u s individual_income_tax_return for petitioner and his spouse lauri shannon ms shannon for their taxable_year return that petitioner and ms shannon had signed respondent filed that return sometime shortly after respondent received it in their return petitioner and ms shannon reported total_tax of dollar_figure and tax due of dollar_figure when petitioner’s return preparer sent respondent the return 4see supra note around date petitioner and ms shannon did not pay the tax shown due in that return on date respondent assessed with respect to the taxable_year of petitioner and ms shannon tax of dollar_figure dollar_figure increase in tax which was the difference between the total_tax ie dollar_figure that petitioner and ms shannon reported in their return and the amount of tax ie dollar_figure that respondent determined in the notice_of_deficiency and assessed on date with respect to petitioner’s taxable_year and additions to tax under sec_6651 and of dollar_figure and dollar_figure respec- tively attributable to the dollar_figure increase in tax in- creases in the additions to tax as well as interest as provided by law on such assessed amounts we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’ sec_5 unpaid return liability we shall refer collectively to petitioner’s unpaid notice_of_deficiency liability and petitioner’s unpaid return liability as well as interest as provided by law accrued after date and date respec- tively as petitioner’s unpaid total liability 5this case involves only petitioner and not ms shannon for convenience we shall sometimes refer only to petitioner and not to petitioner and ms shannon on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid return liability on various dates from may through date respondent abated certain assessed amounts of petitioner’s tax additions to tax and interest as provided by law with respect to petitioner’s taxable_year on various dates after respon- dent made the respective assessments on date and date with respect to petitioner’s taxable_year respondent applied as credits to the unpaid total liability certain overpayments with respect to certain other taxable years of petitioner after petitioner’s taxable_year on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s unpaid total liability on or about date petitioner sent a letter peti- tioner’s date letter to respondent that respondent received on date that letter stated in pertinent part letter of protest i state that i want to appeal the irs find- ing to the appeal office see copy of your letter attached tax years involved are and i do not agree with your conclusion that we owe any money to you we did not owe when we filed our return you owe us a refund for and not to mention the dollar_figure refund that we never received amount owed us is approximately dollar_figure plus interest for four years reproduced literally on or about date an appeals officer with respondent’s appeals_office appeals officer sent petitioner a letter that letter stated in pertinent part in review of your protest and or request for a hearing i find that the outstanding liabilities are from your own late filing of the return the first liabil- ity was established by the service with some limited information after you defaulted your right to petition the tax_court thereafter you submitted a return for with a higher liability since the due_date of the return was date you were assessed the failure_to_file_penalty the failure to pay penalty and interest as the service took funds from other returns adjustments were made to the penalties and interest since some of the payments from other returns were not known until after the penalties and interest were assessed but the effective date of the refunds took effect earlier the total assessed balance is currently dollar_figure since the service took dollar_figure levy funds on date 6petitioner attached to his date letter form cp urgent we intend to levy on certain assets please respond now form cp the internal_revenue_service irs had issued form cp to him with respect to petitioner’s unpaid total liability i ask that you respond within the next days to discuss the case or set a time and date to discuss the case reproduced literally on date the appeals officer held a telephonic hearing with petitioner’s authorized representative by letter dated date the appeals officer sent petitioner’s authorized representative a copy of a transcript of the irs’s account with respect to petitioner’s taxable_year on or about date petitioner’s authorized representative sent the appeals officer a letter petitioner’s date letter that letter stated in pertinent part we are asking for abatement of penalties for this case due to reasonable_cause based upon consideration of the following facts the main penalty that has been applied is the failure_to_file_penalty under sec_6651 the original return was filed by the date extended due_date however the return was not signed by the tax- payer it is our understanding that the irs has had a longstanding policy of waiving this penalty if the error is corrected in this case the error was indeed corrected when the taxpayer was notified of this over- sight thus we request that this penalty be abated as the taxpayer moved to correct this error as quick as possible once it was discovered further please note that the taxpayer suffered a relapse of his hydrocephalus during and spent most of the last four months of hospitalized during which time he underwent multiple brain surgeries and had a shunt placed in his brain to reduce fluid pres- sure this condition rendered the taxpayer very much like an alzheimer’s patient unable to remember or care for himself and very much at the mercy of the former cpa’s direction in this matter the other penalty charged in this case is the failure to pay penalty under sec_6651 as a first consideration for abatement of the penalty the tax- payer prior to the tax_year in question had a good record of timely filing and paying his tax_liabilities and the underpayment in this case was not due to bad faith in addition the taxpayer exercised prudence by engaging a cpa to advise him on his personal and busi- ness tax matters the taxpayer relied on the advice of his former cpa who gave assurance that application of subsequent taxable years’ tax overpayments to the taxpayer’s underpayment would result in elimina- tion of his tax_liability for while this advice was clearly erroneous the taxpayer had no way of knowing this fact and was in no condition to challenge this advice had the taxpayer been correctly advised by his cpa he would have taken the correct action and request that this be considered in your review of the application of the failure to pay penalty we are also asking for reduction of interest and or abatement in this case based upon consideration of the following facts the majority of the payments made in this case were by way of payroll deductions from the taxpayer and were not applied to the tax in some cases until some sixteen months after the government received the money for example monies deducted from the taxpayers’ date paychecks were not applied to the taxes due until apr when the taxes for were due apply- ing of the refund due for tax_year evenly throughout as payments against the taxes due would significantly reduce the interest charge in this case and more fairly represent the actual amount that should be owed in addition interest in this case is eligible for abatement because the delayed payments were not due solely to the actions of the taxpayer but were caused by erroneous advice from a former cpa reproduced literally on date the appeals officer held another tele- phonic hearing with petitioner’s authorized representative with respect to the issues that that representative had raised in petitioner’s date letter on or about date petitioner’s authorized repre- sentative sent the appeals officer another letter petitioner’s date letter that letter stated in pertinent part we are writing on behalf of petitioner regard- ing the outstanding balance we previously corresponded with you on this issue in a letter dated date in which we laid out specific points for abatement of the penalties we also submitted additional information on the medical problems suffered by the taxpayer on date as requested we are requesting a written response to each of these points since they have summarily been rejected we are also asking for written response to our calcula- tion of the amounts due based on the calculations we submitted along with the aforementioned correspondence of date further we would like a written_determination of the amount due for the taxpayer is not proposing an offer_in_compromise at this time and therefore is not submitting form 433-a on or about date in response to petitioner’s date letter the appeals officer sent petitioner’s authorized representative a letter that letter stated in pertinent part in response to your latest correspondence and fax i am writing this letter you did submit arguments about the penalties for and submitted evidence of the taxpayer’s medical condi- tion since there have been other arguments about the computations of the balance due i reviewed the file and find insufficient evidence overcomes the penalties the computations of the balances due have been found to be correct i found one exception in that a levy was taken during the period of collection_due_process and have ordered that refunded the cur- rent transcript shows this has been done recently there is no evidence that the taxpayer timely filed a return for with or with a signature the first return or copy of a return is the one signed date the recorded extension date expired on date the service set up a substitute for a return in may of the service started sending reports of the liability in may of where there was no agreement a statutory_notice_of_deficiency was issued date the tax penalty and interest were assessed on date when the taxpayer didn’t petition the tax_court the taxpayer had his opportu- nity to argue the tax failure_to_file_penalty failure to pay penalty and failure to pay estimated_tax penalty in tax_court after the assessment from the statutory notice the taxpayer submitted his return with a larger liability the account was adjusted to larger amounts on date it appears the service received the return earlier approximately february of but the return didn’t have an original signature later this was rectified and the return was posted so the account could be posted there is no long standing policy for the service to waive the failure_to_file_penalty when the taxpayer doesn’t submit a timely return there is no evidence it was ever timely filed signed or unsigned regarding the failure to pay penalty it is the tax- payer’s responsibility to ensure the tax_liability it paid on time he cannot delegate that responsibility to a cpa or others the return submitted in showed a larger liability than the service set up earlier while you and the taxpayer contend the return was filed in and the return has a copy of a signa- ture in may of there were no payments towards the liability except for some withholding that is question- able i saw no evidence of reasonable_cause to abate the penalty the taxpayer cannot rely on the cpa or others to pay his liability and we saw no evidence that his medical_condition prevented him from making payments he was able to operate one or more corporations and earn an income from to the present we also find that the joint liability is also the responsibility of the spouse who was involved in the home and business with him the failure to pay is also her responsibility you also requested a written response to your calcula- tion of the amounts due based on your submitted compu- tations in a date letter i recall send- ing you transcripts and explanation of the transcripts on date and wonder what else there can be to submit the computations per the transcripts were found to be correct and i didn’t think there was a need for further explanations after i found there were no likely abatements of penal- ties i asked that you submit any alternatives to the levy action to me with financial statements i cannot consider any alternatives to the levy action without financial statements without viable alternatives i have to sustain the levy action reproduced liter- ally on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion that notice stated in pertinent part summary of determination you sent the service a letter of protest subsequent to a cp504 letter urgent letter and subsequent to a notice_of_intent_to_levy lt the service_center considered this a request for a hearing regarding the notice_of_intent_to_levy and considered it timely you disagreed with the underlying liability and stated that the service owed you money we tried to hold a hearing with you and held a tele- phone and correspondence hearing with your new repre- sentatives we wrote to you and explained the reasons for the balances due for you didn’t raise any issues or alternatives regarding the levy action you didn’t submit financial informa- tion to determine your ability to pay without further information from you we are sustaining the levy action reproduced literally an attachment to the notice_of_determination stated in pertinent part summary of the issues the taxpayer sent the service_center a letter of pro- test on arguing that the balances were in error this was shortly after an urgent notice and a notice_of_intent_to_levy so the service_center deter- mined this was a timely request for a collection_due_process_hearing the taxpayer argued that the balances were in error the taxpayer stated that refunds and changes were misapplied a hearing was offered to the taxpayer and two represen- tatives a telephone and correspondence hearings were held with the representatives the balance of the account was explained to them i found nothing unusual in the postings of the liability and the payments by refunds from later years the taxpayer and repre- sentatives raised no discussions regarding alternatives the levy action the underlying liability is correct as posted to the account recommendation the levy action is sustained without other information to determine a lesser intrusive method of collection brief background the liability was first set up by substitute for return and a statutory_notice_of_deficiency after the notice was defaulted the taxpayer submitted a return with an increased liability the self-corrected in- creases to the account were assessed later there was a carry back from later years to further correct the liability to a lower amount refunds were taken from later years to make additional payments since the return was filed later and insufficient withholding was set up the account includes the fail- ure to pay penalty the failure_to_file_penalty an estimated_tax penalty and interest as amendments and payments were applied corrections were made to the account in review of a current transcript appeals finds the service levied and took dollar_figure2 on after the taxpayer had timely requested an appeal this amount shouldn’t have been levied the late posting of the request for appeals allowed the service to enforce a levy action without a suspension during the cdp suspension_period the cdp unit in covington ky was advised to return the levied funds and it was refunded during the hearing period discussion and analysis applicable law and administrative procedures in review of the file and transcripts it appears that all manual and legal procedures have been properly followed this appeals officer has not dealt with this taxpayer in the past regarding this liability i did have involvement in the taxpayer’s corporation in the past but not regarding the current type of individual taxes or years the taxpayer signed a waiver of my involvement i found one error on date when the service took levy funds during the cdp hearing period of col- lection suspension the cdp unit was advised to return the funds the cause for the premature levy action was the late input of the suspension code on the account the request for a hearing was timely received on date but the suspension code tc cc was not input until cycle approximately august ap- peals believes the cdp unit didn’t recognize the cdp request until june of because the taxpayer didn’t use form when they allowed the cdp hearing the cdp unit should ensure premature levy was returned to the taxpayer under sec_6330 the taxpayer can question the underlying unless he has been previously given the right to appeal or petition the tax_court regarding the matter in this situation the taxpayer defaulted the statutory_notice_of_deficiency and later amended his own return to report more income and liability he doesn’t appear to argue those actions of his own although indicating he disagrees with his own pre- parer’s computations of an additional liability the remains of the account are postings of payments from a carry back or from later year refunds there appear to be no errors in the postings of those changes and payments relevant issues presented by the taxpayer i believe i have addressed all relevant issues pre- sented by the taxpayer the taxpayer and representa- tive haven’t presented further arguments that are on point to the case they didn’t present an alternative or lesser intrusive method of payment to the levy action the representative submitted numerous copies of medical receipts showing the taxpayer husband encountered various medical problems in through i didn’t find the information would show a reasonable_cause to reduce any penalties assessed on the liability in addition the taxpayer had prior oppor- tunities to either petition the tax_court or file an appeal regarding the penalties and interest in prior years they should not be allowed to argue those underlying liabilities in this cdp hearing balancing efficient collection and intrusiveness under the circumstances of the case the levy action balances an efficient method of collection when consid- ering the legitimate concerns of the taxpayer that it be no more intrusive than necessary the levy action is sustained reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 including the tax_liability reported in the return that such taxpayer filed 122_tc_1 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 we turn first to the tax that respondent assessed with respect to petitioner’s taxable_year with respect to the tax of dollar_figure determined in the notice_of_deficiency that respondent assessed on date petitioner received that notice but he did not file a petition with respect to it 7the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 as indicated supra note petitioner did not file a response to respondent’s motion petitioner relies merely on allegations in the petition on the instant record we find that petitioner may not challenge the existence or the amount of the tax of dollar_figure determined in the notice_of_deficiency that respondent assessed on febru- ary with respect to the dollar_figure increase in tax that respondent assessed on date and that is attributable to the return petitioner did not receive a notice of defi- ciency and did not otherwise have an opportunity to dispute that tax we shall review on a de novo basis respondent’s determina- tions with respect to such increase in tax sego v commis- sioner supra goza v commissioner supra petitioner made general and vague allegations in the petition about whether the total_tax for his taxable_year is the amount shown as total_tax in the return however petitioner failed to specify the basis for any disagreement that he may have regarding the total_tax shown in that return on the instant record we find that petitioner has failed to show that he is not liable for the dollar_figure increase in tax that respondent assessed on date and that is attributable to the return we turn next to the respective additions to tax under sec_6651 and that respondent assessed with respect 8petitioner did not claim in the petition that any items of income deduction or credit reported or any computations made in the return were incorrect to petitioner’s taxable_year with respect to the addi- tions to tax under sec_6651 and of dollar_figure and dollar_figure respectively determined in the notice of defi- ciency that respondent assessed on date as dis- cussed above petitioner received the notice_of_deficiency in which respondent inter alia determined such additions to tax but he did not file a petition with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amount of the additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively determined in the notice_of_deficiency that respondent assessed on date with respect to the increases in the additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively that respondent assessed on date and that are attributable to the return petitioner did not receive a 9petitioner does not dispute respondent’s determination that respondent may proceed to collect any unpaid addition_to_tax under sec_6654 for his taxable_year determined in the notice_of_deficiency that respondent assessed on date with respect to the respective additions to tax under sec_6651 and that respondent assessed for petitioner’s taxable_year petitioner alleges in the petition that he seeks abatement of those additions to tax we construe that allegation as a request to review whether petitioner is liable for the respective additions to tax under sec_6651 and that respondent assessed for his taxable_year and whether if the court were to find that he is so liable respondent may proceed to collect such additions to tax notice_of_deficiency and did not otherwise have an opportunity to dispute those additions to tax we shall review on a de novo basis respondent’s determinations with respect to such increases in the additions to tax sego v commissioner supra goza v commissioner supra sec_6651 imposes an addition_to_tax for failure_to_file timely a return sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax in a return the respective additions to tax under sec_6651 and do not apply if the failures to file timely and to pay timely are due to reasonable_cause and not to willful neglect respondent has the burden of production with respect to the increases in the additions to tax under sec_6651 and sec_7491 116_tc_438 although respondent bears the burden of production with respect to such increases respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner supra with respect to the increase in the addition_to_tax under sec_6651 petitioner claims and respondent disputes that petitioner submitted timely an unsigned return for his taxable_year assuming arguendo that petitioner had timely submitted an unsigned return for his taxable_year such unsigned return does not constitute a valid tax_return for that year see 113_tc_125 we conclude that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the increase in the addition_to_tax under sec_6651 of dollar_figure that respondent assessed on date and that is attributable to the return which petitioner and ms shannon signed and which respondent filed sometime shortly after it was sent to respondent around date with respect to the increase in the addition_to_tax under sec_6651 the record establishes and petitioner conceded in the petition that he failed to pay timely the tax shown in the return we conclude that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the increase in the addition_to_tax under sec_6651 that respondent assessed on date and that is attributable to the return which petitioner and ms shannon signed and which respondent filed shortly after it was sent to respondent around date we address now whether petitioner has carried his burden of establishing that he is not liable for the increase in the addition_to_tax under sec_6651 that respondent assessed on date and that is attributable to the return as we understand petitioner’s position he contends that he timely sent to respondent an unsigned return for his taxable_year consequently according to petitioner his failure_to_file timely a return for his taxable_year was due to reasonable_cause and not to willful neglect even if petitioner timely sent to respondent an unsigned return for his taxable_year which respondent disputes any such action by petitioner would not establish that his failure_to_file timely a return for his taxable_year was due to reasonable_cause and not to willful neglect see elliott v commissioner supra pincite on the instant record we find that petitioner has failed to show that he is not liable for the increase in the addition_to_tax under sec_6651 that respondent assessed on date and that is attributable to the return we address next whether petitioner has carried his burden of establishing that he is not liable for the increase in the addition_to_tax under sec_6651 that respondent assessed on date and that is attributable to the return as discussed above petitioner conceded in the petition that he did not pay timely the tax shown in the return nonetheless as we understand petitioner’s position he contends that he relied on the advice of a certified_public_accountant that he did not have to pay the tax shown due in the return when that return was sent to respondent around date consequently according to petitioner his failure to pay timely the tax shown in the return was due to reasonable_cause and not to willful neglect in this connection petitioner alleged in the petition petitioner demonstrated prudence by engaging a cpa to advise him on his personal and business tax matters the petitioner relied on the advice of his former cpa who gave assurance that application of subsequent taxable years’ tax overpayments to the petitioner’s underpayment would result in elimination of his tax_liability for while this advice was clearly erroneous the petitioner had no way of knowing this fact and was in no condition to challenge this advice had petitioner been correctly advised by this former cpa petitioner would have taken the correct action request that this be considered in determining the appropriateness of the application of the failure to pay penalty reproduced literally assuming arguendo that a certified_public_accountant advised petitioner that he did not have to pay the tax shown due in the return when that return was sent to respondent around date we reject any argument by petitioner that any reliance by him on such advice establishes that his failure to pay timely the tax shown in that return was due to reasonable_cause and not to willful neglect the last date prescribed for the timely payment of tax for petitioner’s taxable_year was date sec_6072 sec_6151 the standard for reasonable_cause under sec_6651 is a one-time test to be passed or failed as of the due_date for the tax paymentdollar_figure in order to establish that his failure to pay timely the tax shown in the return was due to reasonable_cause and not to willful neglect petitioner must show that reasonable_cause existed on 10see estate of hartsell v commissioner tcmemo_2004_ date the last date prescribed for the timely payment of tax for petitioner’s taxable_year see sec_6072 sec_6151 petitioner does not contend and the record does not establish that on date he had reasonable_cause for his failure to pay timely the tax shown in the return we address next petitioner’s position that he is not liable for the increase in the addition_to_tax under sec_6651 that respondent assessed on date and that is attributable to the return because respondent incorrectly calculated the amount of such increase in such addition_to_tax in this connection petitioner alleged in the petition the irs should allow credit for taxes paid_by with- holding when the petitioner makes a payment by with- holding not some months later petitioner will demonstrate monies were in the hands of the government and unavailable to petitioner far before they are being credited to the petitioners account allowing the irs to assess penalties upon funds that it holds reproduced literally as we understand it it is petitioner’s position that any_tax withheld from wages that he received during taxable years after his taxable_year should be applied to his unpaid total liability at the time such tax was withheld we reject any such position any_tax withheld from an individual’s wages is deemed paid_by the individual on the 15th day of the fourth month following the close of the taxable_year with respect to which such tax is allowable as a credit under sec_31 see sec_6513 on the instant record we find that petitioner has failed to show that he is not liable for the increase in the addition_to_tax under sec_6651 that respondent assessed on date and that is attributable to the return we consider now petitioner’s claim in the petition for abatement of interest with respect to his taxable_year we construe that claim as a request to review respondent’s failure to abate interest under sec_6404 which we shall review for abuse_of_discretion see sec_6404 see also 113_tc_145 sec_6404 permits respondent to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial actsdollar_figure petitioner alleged in the petition the majority of the payments made in this case were by way of payroll deductions from the petitioner and were not applied to the tax in some cases until some sixteen months after the government received the money for 11in petitioner’s date letter petitioner requested that respondent abate interest with respect to his taxable_year respondent’s appeals_office did not abate such interest we have jurisdiction to review respondent’s determination not to abate interest with respect to petitioner’s taxable_year sec_6404 115_tc_329 sec_6404 was amended by taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial as well as ministerial acts the foregoing amendment applies to interest accruing with respect to deficiencies or payments for taxable years beginning after date and is applicable in the instant case example monies deducted from the petitioner’s date paycheck were not applied to the taxes due until apr when the taxes for were due apply- ing of the refund due for tax_year evenly throughout as payments against the taxes due would significantly reduce the interest charge in this case and more fairly represent the actual amount that should be owed in addition interest in this case is eligible for abatement because the delayed payments were not due solely to the actions of the petitioner but were caused by bad advice from a former cpa reproduced literally we turn first to petitioner’s contention that respondent abused respondent’s discretion in failing to abate interest on petitioner’s unpaid total liability because respondent did not apply tax withheld from wages that petitioner received during taxable years after his taxable_year to his unpaid total liability at the time such tax was withheld we reject that contention as discussed above any_tax withheld from an indi- vidual’s wages is deemed paid_by the individual on the 15th day of the fourth month following the close of the taxable_year with respect to which such tax is allowable as a credit under sec_31 see sec_6513 we turn next to petitioner’s contention that respondent abused respondent’s discretion in failing to abate interest on petitioner’s unpaid total liability because he received bad advice from a certified_public_accountant we reject that contention any advice that petitioner received from a certified_public_accountant is not a basis under sec_6404 on which respondent may abate interest with respect to petitioner’s taxable_year based upon our examination of the entire record before us we sustain respondent’s determination in the notice of determina- tion to proceed with the collection action with respect to petitioner’s taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
